Citation Nr: 0404087	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury (also referred to herein as a "right 
ankle disability").

2.  Entitlement to service connection for a left wrist 
disability.  

3.  Entitlement to the assignment of a higher initial 
disability rating for service-connected post-traumatic 
headaches, currently rated as noncompensably disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for service-connected right wrist 
disability, currently rated as noncompensably disabling.

5.  Entitlement to the assignment of a higher initial 
disability rating for service-connected lumbosacral strain, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from August 1997 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision rendered 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which rendered the 
following determinations:  Granted service connection for 
lumbosacral strain, assigning a 10 percent disability rating; 
granted service connection for post-traumatic headaches, 
assigning a noncompensable disability rating; granted service 
connection for a right wrist disability, assigning a 
noncompensable disability rating; denied service connection 
for the residuals of a right ankle injury; and denied service 
connection for left wrist disability.  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a December 2002 hearing held in 
Honolulu, Hawaii.  A transcript of the hearing is associated 
with the claims file.  


For the reasons set forth below, the following issues will be 
addressed in the REMAND portion of this decision:  
Entitlement to service connection for a left wrist 
disability; entitlement to the assignment of a compensable 
disability rating for service-connected post-traumatic 
headaches; and entitlement to the assignment of a higher 
initial disability rating for service-connected right wrist 
disability, currently rated as noncompensably disabling.  
These issues are being REMANDED, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently suffers from the residuals of a right ankle injury.  

2.  The veteran's service-connected lumbosacral strain is not 
shown to be productive of more than characteristic pain on 
motion or slight limitation of motion.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a right ankle 
injury is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ankle Disability

The veteran contends that she currently suffers from a right 
ankle as the result of injuries sustained during active 
military service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the service medical records (SMRs) includes a 
June 2000 separation examination report noting the veteran's 
statement that "my ankle swells up and is always sore."  
Otherwise, there was no evidence that the veteran complained 
of, was diagnosed, or treated for, a right ankle disability.

A March 2001 VA orthopedic examination report includes the 
veteran's complaints of right ankle pain that began after a 
fall she had during service in 1998.  Upon physical 
examination, there was an objective finding of tenderness of 
the lateral aspect of the right ankle.  The diagnosis was 
residual right ankle injury.  A contemporaneous radiology 
report of the right ankle revealed "[n]o evidence of 
fracture, dislocation or other bony abnormality.  There is 
mild soft tissue swelling over the medial malleous."  The 
impression was "[n]o bony abnormality."


A January 2002 VA orthopedic examination report notes that 
the veteran's claims file was reviewed (including the March 
2001 radiology reports), and the relevant history was 
recited.  Specifically, the examiner observed that "[a]ll X-
ray examinations of the musculoskeletal structures were 
normal and basically as one reads the reports and notes, one 
sees an individual who had many subjective complaints but 
never had a single objective finding of a disability."  Upon 
physical examination, the right ankle evidenced no 
instability or swelling, and complaints of tenderness were 
not reproducible.  The examiner's impression was that there 
was no objective evidence of injury or disability affecting 
the right ankle.  X-rays taken that day were reported to be 
normal. 

In order for the veteran to be awarded service connection, it 
must first be shown that she currently suffers from a right 
ankle disability that is related to service.  The Board first 
notes that there is no objective evidence that the veteran 
injured her right ankle in service.  Nonetheless, for the 
purposes of the analysis below, the Board assumes, without 
concluding, that the veteran injured her right ankle in 
service.

While the March 2001 VA examination report contained an 
objective finding of tenderness of the lateral aspect of the 
right ankle and a diagnosis of residual right ankle injury, 
the examiner did not indicate whether the tenderness was the 
result of a chronic disability rather than an acute and 
transitory episode, nor did he suggest that the tenderness 
was related to any particular pathology or disease process 
due to an injury sustained in service or otherwise.  

The January 2002 examination report, which included a 
detailed review of the claims file, indicates that based upon 
his examination and the other medical evidence of record, 
there was no objective evidence of a right ankle disability.  
The Board notes that it affords this latter examination 
report more weight because it clearly involved a more 
thorough review of the record with regard to the right ankle, 
and included a rationale for the conclusions rendered.



Upon review of all of the medical evidence, the veteran's 
testimony and written statements, and the applicable laws and 
regulations, the Board finds that service connection for a 
right ankle disability is not warranted.  At present, there 
is no objective medical evidence to show that the veteran 
currently suffers from a right ankle disability.  While there 
was a finding of tenderness of the right ankle in March 2001, 
and the Board recognizes that the veteran states she has pain 
in her right ankle, pain alone, in and of itself, is not a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Moreover, while the veteran is competent 
to report symptoms experienced concerning her right ankle, 
she is not a medical expert and therefore is not competent to 
render a medical diagnosis.  Questions requiring such 
diagnostic skills must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Assuming 
arguendo that the veteran injured her right ankle in service, 
in order to be awarded service connection, it must be shown 
through medical evidence that she currently suffers from a 
disability of the right ankle.  As there is no medical 
evidence showing that the veteran currently suffers from the 
residuals of a right ankle injury, her claim of entitlement 
to service connection for a right ankle disability must be 
denied.  Therefore, The Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for the residuals of a right ankle 
disability.

Higher Rating for Lumbosacral Strain

The veteran contends that the severity of her service-
connected lumbosacral strain is greater than the assigned 
disability rating reflects.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to this 
claim the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating.  Thus, the Board 
characterized the rating issues on appeal as claims for 
higher initial ratings.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's service-connected lumbosacral strain claim from the 
date it became effective. 

A review of the claims file reveals that by rating decision 
dated in March 2001, the RO awarded, in pertinent part, 
service connection for lumbosacral strain, assigning a 10 
percent disability rating effective June 24, 2000. 

A March 2001 VA general medical examination report notes the 
veteran's complaints of having a constant backache that is 
aggravated by prolonged sitting, lying down, and after 
exercise.  Range of range of motion studies for the lumbar 
spine as follows:  forward flexion to 75 degrees; backward 
extension to 20 degrees; lateral bending to the right of 20 
degrees; and lateral bending to the left 28 degrees.  There 
was no objective evidence of pain, painful motion, spasm, 
weakness, tenderness, postural abnormalities, fixed 
deformities, or neurological abnormalities.  The diagnosis 
was lumbosacral strain.  A contemporaneous radiological 
examination report included an impression of unilateral 
spondylolysis of L5 on the left. 

A January 2002 VA orthopedic examination report notes that 
the veteran's claims file was reviewed (including the March 
2001 radiology reports), and the relevant history was 
recited.  Specifically, the examiner observed that "[a]ll X-
ray examinations of the musculoskeletal structures were 
normal and basically as one reads the reports and notes, one 
sees an individual who had many subjective complaints but 
never had a single objective finding of a disability."  
Examination of the low back revealed profound lumbar 
lordosis, weak abdominal muscles, normal straight leg raising 
test, and normal reflexes and sensations.  The veteran was 
observed to be able to touch her toes on forward bending, 
suggesting that she had an excess of 100 degrees of flexion.  
Backward extension was to 10 degrees, and lateral flexion was 
to 20 degrees.  There was no apparent discomfort.  The 
examiner stated that the X-ray examination done that day was 
normal, and that "physical examination showed no evidence of 
abnormality" of the lumbosacral spine. 

The veteran's service-connected lumbosacral strain was 
initially rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which provides criteria for rating the veteran's 
disability on the basis of limitation of motion.  Under this 
regulation, the veteran was assigned a 10 percent disability 
rating for slight limitation of motion.  The next higher 
rating is 20 percent, which is for application when there is 
moderate limitation of motion.  Alternatively, the veteran 
may be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
which sets forth the criteria for rating lumbosacral strain.  
A 20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is assignable when there is characteristic pain on 
motion.  

Upon review of all the evidence in conjunction with the 
applicable laws and regulations, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
This is because the medical evidence of record does not show 
that the veteran suffers from more than slight limitation of 
motion.  Indeed, the January 2002 VA examination report that 
the veteran could touch her toes without difficulty and 
without pain.  In view of the limited, if nonexistent, 
objective clinical evidence of symptoms of lumbosacral 
strain, including limitation of motion, it appears that the 
currently assigned 10 percent rating for slight limitation of 
motion already encompasses the application of reasonable 
doubt in the veteran's favor.  Therefore, increasing the 
veteran's disability rating to 20 percent for moderate 
limitation of motion is not warranted under the 
circumstances.  

Alternatively, the assignment of a 20 percent disability 
rating under Diagnostic Code 5295 is not warranted because 
there is no medical evidence that the veteran suffers from 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  

The Board has also considered applying Diagnostic Codes 5285, 
5286, 5289, and 5293, as they related to disabilities 
affecting the lumbar spine and provide for ratings in excess 
of 10 percent.  However, as the veteran is not shown to 
suffer from the residuals of a vertebra fracture, ankylosis, 
or intervertebral disc syndrome, these provisions are 
inapplicable.   

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of the 
currently assigned 10 percent disability rating for service-
connected lumbosacral strain.

Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the RO's 
March 2001 rating decision, November 2001 letter, and April 
2002 statement of the case have informed the appellant of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  In particular regard to the November 2001 letter, 
the veteran was specifically told of the type of evidence 
needed to substantiate her service connection claims, as well 
as what information the veteran would need to obtain and what 
the RO would attempt to obtain.  Indeed, the Board notes that 
subsequent to this letter additional medical evidence was 
obtained relevant to both her service connection and higher 
ratings claims, and the veteran submitted additional written 
statements and testified at a hearing before the Board.  

Therefore, the RO has fulfilled the duty to notify and assist 
requirements of the VCAA.  Throughout this appeal, VA has 
assisted the appellant in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
service personnel records, and VA medical records.  The Board 
has reviewed all of the evidence and finds it is adequate for 
purposes of the issues decided in this appeal.  In short, VA 
has secured or taken all necessary action to secure all 
relevant records identified by the veteran (as documented in 
the record) and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with the 
decisions rendered on this appeal. 

The Board is aware that this notice, at least with respect to 
the claim of service connection for a right ankle disability, 
did not conform to the holding of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), in that the November 
2001 letter was not a pre-adjudicatory notice of the VCAA 
rights.  However, the timing of the veteran's VCAA notice in 
this case has not interfered with, or impaired, the veteran's 
rights under the VCAA.  The veteran has been informed of the 
type of evidence needed to substantiate her right ankle 
service connection claim, as well as what information the 
veteran would need to obtain and what the RO would attempt to 
obtain.  As the Board has discussed herein, the veteran was 
afforded a VA examination subsequent to the November 2001 
letter, in January 2002, which concludes that the veteran is 
not suffering from a right ankle disability.  Without such 
evidence of a current disability, service connection for a 
right ankle disability cannot be awarded.  The veteran was 
informed of her VCAA rights again in the April 2002 Statement 
of the Case, but the veteran did not offer any additional 
medical evidence showing that she currently suffers from a 
right ankle disability.  Under the circumstances, 
adjudication of this appeal by the Board poses no risk of 
prejudice to the appellant because any deficiencies in the 
duty to notify or assist are harmless error and there is 
otherwise no basis for providing the veteran service 
connection without a showing of a current disability of the 
right ankle.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In regard to the claim of entitlement to the assignment of a 
higher initial disability rating for service-connected 
lumbosacral strain, currently rated as 10 percent disabling, 
the holding of Pelegrini, supra, is not applicable because it 
is a "downstream element of the claim."  See VAOPGCPREC 8-
2003 (December 22, 2003).  In any case, as was explained 
above, the duty to assist and notify requirements of the VCAA 
have been met, and the veteran is already receiving the 
highest schedular rating available to her based on the 
symptoms manifested.  Considering the circumstances, the 
rendering of a decision in this appeal by the Board poses no 
risk of prejudice to the appellant because there is no basis 
for awarding the veteran the next higher rating for her 
lumbosacral strain.  Bernard, 4 Vet. App. 384. 

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to service connection for the residuals of a 
right ankle disability is denied. 

A disability rating in excess of 10 percent for service-
connected lumbosacral strain is denied.


REMAND

As was noted earlier, the VCAA heightens VA's duty to assist.  
For the reasons discussed below, the Board finds that the 
VCAA requires further development and that the case must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  The issues for which 
such development is required are as follows:  Entitlement to 
service connection for a left wrist disability; entitlement 
to the assignment of a compensable disability rating for 
service-connected post-traumatic headaches; and entitlement 
to the assignment of a compensable disability rating for 
service-connected right wrist disability.  

In regard to the veteran's claim of entitlement to service 
connection for a left wrist disability, the Board observes 
that the RO's request for an examination specifically 
requested, among other things, that the veteran's left wrist 
disability claim be evaluated.  However, the January 2002 
examination did not include a thorough medical evaluation of 
the left wrist as the RO requested.  

Concerning the veteran's claim of entitlement to the 
assignment of a compensable disability rating for service-
connected post-traumatic headaches, the Board notes that the 
December 2002 transcript of the veteran's Board hearing 
indicated that the veteran had been scheduled for a January 
2003 VA examination to evaluate her headaches.  However, a 
copy of such examination is not in the claims folder.  In 
order for the claim to be properly evaluated, the examination 
must be considered in conjunction with all of the other 
evidence of record.

Regarding the veteran's entitlement to the assignment of a 
compensable disability rating for service-connected right 
wrist disability, the Board notes that the basis for the 
award of service-connection involves, at least in part, a 
neurological disability involving possible carpal tunnel 
syndrome.  Although the veteran had an orthopedic examination 
in January 2002, the Board finds that under the 
circumstances, a neurological examination, including an 
electromyelogram/nerve conduction study, is necessary in 
order to fully and fairly adjudicate the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for her to identify any 
VA or private medical records not already 
of record that may be relevant to her 
claims of entitlement to service 
connection for a left wrist disability, 
entitlement to the assignment of a 
compensable disability rating for 
service-connected post-traumatic 
headaches, and entitlement to the 
assignment of a compensable disability 
rating for service-connected right wrist 
disability.  The RO should also conduct 
any additional development of this case 
that is deemed necessary.

2.  If a VA neurological examination was 
conducted in January 2003 or thereafter, 
to evaluate the veteran's service-
connected post-traumatic headaches, the 
RO should obtain such a report.  The RO 
should then readjudicate the claim, 
taking into consideration the new 
evidence, and/or request any further 
development deemed necessary to fully and 
fairly adjudicate the claim.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to evaluate her claim of 
entitlement to service connection for a 
left wrist disability.  The examiner 
should review the claims file and 
undertake any and all clinical tests or 
studies deemed appropriate.  The examiner 
should also offer an opinion whether the 
veteran has a left wrist disability, and 
if so, whether it is at least as likely 
as not that such disability is related to 
active duty service, explaining the 
nature, extent, and etiology of any left 
wrist disability diagnosed.  The examiner 
should provide a complete rationale for 
any opinion expressed, based on 
supporting medical findings in the 
record.

4.  The veteran should be scheduled for a 
VA neurological examination to evaluate 
her claim of entitlement to entitlement 
to the assignment of a compensable 
disability rating for service-connected 
right wrist disability, to include an 
electromyelogram/nerve conduction study.  
The examiner should review the claims 
file, examine the veteran, and undertake 
all clinical tests or studies deemed 
necessary to evaluate the degree of 
disability experienced by the veteran.  
In evaluating the veteran's disability, 
the examiner should indicate whether any 
specific Diagnostic Codes of 38 C.F.R. 
§ 4.124a are relevant to rating the 
veteran's disability, as a result of 
carpal tunnel syndrome or other disease 
process that would account for the 
veteran's service-connected right wrist 
disability.   

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the 
appropriate matters returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



